Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 9/27/2021 has been received and claims 9-12, 15-16 and 18 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12, 15-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no written description in a total volume of air stream that flowed through the filter” within the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12, 15-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 9, it is not clear whether “a total volume of the air stream that flowed through the filter at a rate of at least 0.05 ppm/minute” is due to “the irradiation of the photocatalyst” or due to a structure that moves air through the photocatalytic oxidation system.
In Claims 9 and 18, it is not clear what the metes and bounds of the limitation “an amount of active catalytic sites on the support medium” is as it is not clear what such “an amount” would be. In addition, it is not clear whether such “active catalytic sites” is dependent on the support medium or on the type/size/composition of the photocatalyst particularly since one photocatalyst may be comprised of a plurality of active catalytic sites.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (20040262217) in view of Milligan (5273565).
As to Claims 9 and 18, Mori (‘217) discloses a photocatalytic oxidation system (see Figure 5), comprising:
a filter (1; 1’) configured to photocatalytically oxidize target compounds in an air stream (see p. 1 [0015]-[0017], p. 2 [0025], p. 5 [0066] – lines 6-9), the filter (1; 1’) comprising:
a support medium (2, 3; 2’; 3’) comprising loosely-packed fibers (3; 3’) (see Figure 4, p. 1 [0015], [0017]-[0018], and [0019] – line 4, p. 2 [0020]-[0021], p. 3 [0040]-[0041] and [0043]-[0044], p. 3 [0051] to p. 4 [0060]), and 
a photocatalyst supported by the support medium (see p. 1 [0016], p. 2 [0025], p. 3 [0047]-[0049], p. 5 [0066] – lines 5-6); 
wherein the filter (1; 1’) is capable of reducing a concentration of target compounds in the air stream at a rate of approximately 0.05 ppm/minute, or approximately 0.24 ppm/minute; and

wherein the irradiation of the photocatalyst is configured to photocatalytically oxidize target compounds in an air stream flowing through the filter (see p. 1 [0015]-[0017], p. 2 [0025], p. 5 [0066] – lines 6-9), and to reduce/capable of reducing a concentration of toluene target compounds in a total volume of the air stream that flowed through the filter at a rate of at least 0.05 ppm/minute and by approximately 85% after approximately 90 minutes due to an amount of active sites on the support medium and the air permeability of the support medium, and 
wherein the rate at which the irradiation of the photocatalyst is configured to reduce the concentration of the toluene target compounds in the total volume of the air stream that flowed through the filter is capable of being approximately 0.24 ppm/minute due to the amount of active catalytic sites on the support medium and the air permeability of the support medium (i.e. reduction/removal of toluene is 100% and 98.7% - see p. 6, left hand column, Table 1 and [0095]-[0098]).
Mori (‘217) does not appear to specifically teach that the support medium has an air permeability of at least approximately 247 CFM/ft2.
It was known in the art before the effective filing date of the claimed invention to provide a filter with an air permeability of at least approximately 247 CFM/ft2. Milligan (‘565) discloses a filter comprising a support structure in the form of a fibrous matte (16) (see Figures 1-2, Col. 2 lines 35-39) comprising loosely-packed fibers (see Col. 1 lines 64-65, Col. 3 lines 16-20, Col. 4 lines 48-62, Col. 5 lines 26-27), wherein the filter has an air permeability of at least approximately 247 CFM/ft2 (see Col. 6 lines 18-19, row (e) - particularly under columns preferred/most preferred range), in order to provide a filter useful in filtration of gases such as air 2 in the filter of Mori as a known air permeability for a gas filter in order to provide a filter that exhibit high filtration efficiency at reasonable air permeability as shown by Milligan.
As to Claim 10, Mori (‘217) discloses that the support medium (3, 3’) is a fibrous matte (3; 3’; 3”) (see Figures 1b-5, p. 3 [0040]-[0041]).
As to Claim 11, Mori (‘217) discloses that the photocatalyst is titanium dioxide (see p. 3 [0048] – line 3). 
As to Claim 15, Mori (‘217) discloses that the support medium (2; 2’) is pleated (see Figures 1a and 2a-3).
As to Claim 16, Mori (‘217) discloses that the support medium (3, 3’) comprises fiberglass (see p. 3 [0044] – lines 2-3).
	Thus, Claims 9-11, 15-16, and 18 would have been obvious within the meaning of 35 U.S.C. 103(a) over the combined teachings of Mori (‘217) and Milligan (‘565).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (20040262217) in view of Milligan (5273565) as applied to claims 1 and 9 above and further in view of Berman (5766455).
Mori (‘217) and Milligan (‘565) are relied upon for disclosure described in the rejection of claim 9 under 35 U.S.C. 103.

It was known in the art before the effective filing date of the claimed invention to provide a photocatalyst that is metalized with a noble metal in a photocatalytic filter. Berman (‘455) discloses a photocatalytic oxidation system comprising:
a filter (see Figures 2-3) configured to photocatalytically oxidize target compounds in an air stream (see Col. 6 lines 15-24), the filter comprising: 
a pleated support medium (102, 110, 112; 210A-210F; see Figures 2-3 and Col. 5 lines 33-34 and 41-43) comprising glass fibers (see Col. 9 lines 45-46), 
a photocatalyst in the form of titanium dioxide (see Col. 4 lines 18-19, Col. 6 lines 51-54) that is metallized with a noble metal (see Col. 3 line 66 to Col. 4 line 11, Col. 5 lines 59-65, Col. 6 lines 56-59) supported by the pleated support medium (110, 112; 210A-210F) (see Col. 5 lines 3-8 and 59-65),  
wherein the filter (see Figures 2-3) is capable of reducing a concentration of target compounds in the air stream at a rate of approximately 0.05 ppm/minute, or approximately 0.24 ppm/minute; and
an ultraviolet light source (116; 216A, 216B, 216C – see Col. 6 lines 40-50) configured to irradiate the photocatalyst with ultraviolet light (see Col. 6 lines 15-38), 
wherein the irradiation of the photocatalyst is configured to photocatalytically oxidize target compounds in an air stream flowing through the filter (see Col. 6 lines 15-39),
in order to enhance process efficiency and prevent deterioration of the photocatalyst (see Col. 3 line 66 to Col. 4 line 1). 

	Thus, Claim 12 would have been obvious within the meaning of 35 U.S.C. 103(a) over the combined teachings of Mori (‘217), Milligan (‘565), and Berman (‘455).

In the event that the prior art of Mori is determined to inadequately disclose the limitation of claim 16, the following rejection will apply.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (20040262217) in view of Milligan (5273565) as applied to claims 1 and 9 above and further in view of Goswami (5933702).
Mori (‘217) and Milligan (‘565) are relied upon for disclosure described in the rejection of claim 9 under 35 U.S.C. 103.
Neither Mori (‘217) nor Milligan (‘565) appears to specifically teach that the support medium is comprised of fiberglass.
It was known in the art before the effective filing date of the claimed invention to provide a filter support medium comprised of fiberglass. Goswami (‘702) discloses a photocatalytic oxidation system (21, 22) (see Figures 2, 4, and 6) comprising a filter comprising a support medium (28, 29) comprising fiberglass and a photocatalyst such as titanium dioxide supported on the support medium (see Col.12 lines 8-9 and 53-67); and an ultraviolet light source (24) (see Col.12 lines 7-8 and 12-17) configured to irradiate the photocatalyst with ultraviolet light (see Figures 4-6, Col.8 lines 51-55, Col.13 lines 1-15, 18-19, and 28-30, Example 2 - Col.14 lines 50-
	Thus, Claim 16 would have been obvious within the meaning of 35 U.S.C. 103(a) over the combined teachings of Mori (‘217), Milligan (‘565), and Goswami ('702).

Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. 
Specifically, as to applicant’s argument in pp. 5-6 in regards to Mori, examiner disagrees and indicates that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In particular, examiner points out that the disclosed portion of Mori merely teaches irradiation of the photocatalyst with the ultraviolet light source after stopping the flow of air in testing of the photocatalytic oxidation system to determine the capability of the photocatalyst and efficiency of regeneration of the photocatalyst and that the photocatalytic oxidation system of Mori is applicable/usable while the air stream is In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Finally, as to applicant’s argument in regards the difference in percent removal at different times for Mori, examiner indicates that the numbers (i.e. reduction in removal rate) merely demonstrates degradation/saturation of photocatalyst/active sites after prolonged exposure during the second use (i.e. at and after 90 minutes of second air supply exposure) after the first use (i.e. after first air supply exposure) and regeneration, and examiner further indicates that the measurements appear to be taken not with continuous sampling during use of a single filter but with a plurality of filters where an individual/independent filters is used to expose for each time point.
As to applicant’s argument at the bottom on p. 6 and in p. 7 of Remarks, examiner points to the rejection in paragraph 10 above and points out that applicant's argument appears to be an argument against the references individually, where one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, examiner indicates that the limitations being argued appears to be a capability of the system disclosed by Mori particularly as the irradiation of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799